Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sunil Chacko on 8/11/2021.
The application has been amended as follows: 
--Claim 1 -- A scroll compressor including a housing, a driving motor accommodated in the housing, an orbiting scroll orbited by the driving motor, a fixed scroll disposed in the housing and forming a compression chamber together with the orbiting scroll, a suction port provided in the housing at one side of the driving motor and configured to suck refrigerant, an oil separator provided in the housing at one side of the fixed scroll and configured to separate oil from the refrigerant discharged from the fixed scroll, and a discharge port configured to discharge the refrigerant from which the oil has been separated in the oil separator to an outside of the housing, the scroll compressor further comprising: 
an intermediate housing disposed in the housing and rotatably supporting a rotary shaft of the driving motor; 
a back pressure chamber provided in the intermediate housing at one side of the orbiting scroll; 
a first back pressure seal member disposed in the intermediate housing to surround a periphery of the back pressure chamber and configured to seal a gap between the orbiting scroll and the intermediate housing; 

a plurality of anti-rotation rings disposed in a plurality of anti-rotation ring grooves of the intermediate housing and positioned at an outer side of the first back pressure seal member; 
a plurality of anti-rotation pins provided in the orbiting scroll and inserted into the plurality of anti-rotation rings, respectively;
an oil supply passage through which the oil separated by the oil separator moves to the back pressure chamber, the oil supply passage provided between the oil separator and the back pressure chamber; and 
an orifice pin disposed in the oil supply passage and including a tip portion, a middle portion, and a rear end portion which sequentially increase in diameter.
--Claim 4 -- The scroll compressor of claim 3, wherein an outer diameter of each portion of the orifice pin is smaller than an inner diameter of the first oil supply passage.
--Claim 6 -- The scroll compressor of claim 1, 
wherein the intermediate housing is provided with an annular seal member groove at an outer side of the back pressure chamber, and 
wherein the first back pressure seal member is disposed in the annular seal member groove.
--Claim 8 -- The scroll compressor of claim 7, further comprising: 
a sub-back pressure chamber formed between the first back pressure seal member and the third back pressure seal member and configured to supply the oil to the plurality of anti-rotation rings.

--Claim 9 -- The scroll compressor of claim 7, wherein 
the orbiting scroll includes an annular sub-seal member groove formed at an outer side of the plurality of anti-rotation pins; and 3Serial No.: 16/468,205 
wherein the third back pressure seal member is disposed in the annular sub-seal member groove.
--Claim 13 -- A scroll compressor including a housing, a driving motor accommodated in the housing, an orbiting scroll orbited by the driving motor, a fixed scroll disposed in the housing and forming a compression chamber together with the orbiting scroll, a suction port provided in the housing at one side of the driving motor and configured to suck refrigerant, an oil separator provided in the housing at one side of the fixed scroll and configured to separate oil from the refrigerant discharged from the fixed scroll, and a discharge port configured to discharge the refrigerant from which the oil has been separated in the oil separator to an outside of the housing, the scroll compressor comprising: 
an intermediate housing disposed in the housing and rotatably supporting a rotary shaft of the driving motor; 
a back pressure chamber provided in the intermediate housing at one side of the orbiting scroll; 4Serial No.: 16/468,205 
a first back pressure seal member disposed in the intermediate housing to surround a periphery of the back pressure chamber and configured to seal a gap between the orbiting scroll and the intermediate housing; 
a second back pressure seal member disposed in the intermediate housing at one end of the back pressure chamber and configured to seal a gap between the rotary shaft and the intermediate housing; and 

wherein the orifice pin includes a tip portion, a middle portion, and a rear end portion which sequentially increases in diameter.
Allowable Subject Matter
Claims 1, 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a scroll compressor comprising a back pressure chamber formed between the orbiting scroll and the intermediate housing, an oil supply passage supply the oil separated in the oil separator to the back pressure chamber, an orifice pin provided in the oil supply passage, the orifice pin includes a tip portion a middle portion, and a rear end portion which sequentially increases in diameter for easy manufacturing and assembly " as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Claim 13 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a scroll compressor comprising a back pressure chamber formed between the orbiting scroll and the intermediate housing, an oil supply passage supply the oil separated in the oil separator to the back pressure chamber, an orifice pin .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2011/0044835 to Nomura.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746